uniform issue list jun legend pian a individual b dear this is in response to your letter dated january ruling regarding the taxation of distributions from plan a a section specifically you request a ruling that distributions made under a nontransferable annuity_contract purchased by plan a will be subject_to tax when received in which you request a plan died at age in your letter you state that individual b your brother was a participant in plan a last year prior to commencement of benefit distributions and named you as the designated_beneficiary under the terms of plan a you must choose to have your deceased 's plan benefits either paid to you in a lump sum or used to purchase a nontransferable annuity on your behalf the annuity_contract must be purchased from an insurance_company or other corporation approved by the employer and shall be a single premium immediate or deferred_annuity_contract providing a pension for the beneficiary for life sec_401 of the internal_revenue_code the code states the requirements for plan qualification sec_401 and sec_401 provide that a nontransferable annuity_contract can satisfy the qualification requirements described in sec_401 sec_402 provides generally that distributions from qualified_plans are taxed in the distributee's taxable_year in which distributed -2- sec_1_402_a_-1 provides generally that if an annuity_contract with a cash_surrender_value is distributed such cash_surrender_value will not be considered income unless and until the contract is surrendered based on the foregoing we conclude that if you choose to accept a nontransferable annuity_contract under plan a you will be taxed only on the amount actually distributed to you each year under the contract distributions under the contract representing previously taxed amounts if any are not includible in income this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact - matter to at please address all correspondence related to this 1d number sincerely manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose notice
